 


110 HR 447 IH: To amend title 38, United States Code, to provide that World War II merchant mariners who were awarded the Mariners Medal shall be provided eligibility for Department of Veterans Affairs health care on the same basis as veterans who have been awarded the Purple Heart.
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 447 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Fortenberry introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to provide that World War II merchant mariners who were awarded the Mariners Medal shall be provided eligibility for Department of Veterans Affairs health care on the same basis as veterans who have been awarded the Purple Heart. 
 
 
1.World War II merchant mariners awarded the Mariners Medal to be provided priority for Department of Veterans Affairs health care on same basis as veterans awarded the Purple Heart 
(a)Health care prioritySections 1705(a)(3) and 1710(a)(2)(D) of title 38, United States Code, are amended by inserting or the Mariners Medal after the Purple Heart.  
(b)Mariners Medal definedSection 1701 of such title is amended by adding at the end the following new paragraph: 
 
(11)The term Mariners Medal means the medal authorized to be awarded pursuant to section 3 of the Act of May 10, 1943, entitled An Act to provide for the issuance of devices in recognition of the services of merchant sailors (Public Law 52 of the 78th Congress), to any person, who while serving on any vessel in the American merchant marine during the World War II period, was wounded, suffered physical injury, or suffered through dangerous exposure as a result of an act of an enemy of the United States.. 
 
